Citation Nr: 1303115	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  12-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for residuals of a right shoulder separation. 



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 










INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to March 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has a right shoulder disability that resulted from a partial separation of the right shoulder he sustained participating in physical training at Fort Sill in 1975.  He relates that treatment after the injury included prescribed medications, and having his arm placed in a sling for two weeks and being placed on six weeks of light duty.  He asserts that he has had pain in his right shoulder since his separation from service, especially when lifting, and that due to the pain, he is unable to play golf, perform household duties, and sustained a left shoulder strain from overuse compensating for the right shoulder pain.  [An April 2010 Report of Contact notes that he stated he is not seeking service connection for a left shoulder disability.]  

The Veteran claims he was treated at Reynolds Army Hospital for his right shoulder injury.  Attempts by the RO to secure records of such treatment have been unsuccessful.  However, there may be other service records that corroborate his account.  Specifically, service personnel records may note a period of limited duty profile for the right shoulder (such as the Veteran has alleged).  The Veteran's service personnel records have not been sought.  Notably, he has indicated that his only treatment for the right shoulder was that at Reynolds Army Hospital; he has not identified any postservice treatment.  

The Board also notes that a VA examination may be necessary to assess the Veteran's right shoulder.  In a claim seeking service connection, a medical examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) there is insufficient competent medical evidence for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is competent to report that he has/has had right shoulder complaints which began in service.  The credibility of his accounts of a right shoulder injury in service is a threshold critical factor in this case (particularly in light of the absence of records of treatment in service and normal clinical evaluation of the upper extremities on service separation, and the absence of related complaints noted in history at the time).  If development sought produces corroboration for the Veteran's accounts of such injury, an examination to determine whether he has a current right shoulder disability related to such injury would be necessary.    

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for exhaustive development to secure for the record a copy of the Veteran's complete service personnel file.  If the file is not located, the scope of the search must be noted in the record.  

2. If the Veteran's accounts of a right shoulder injury/partial separation are found to be credible (particularly if there is corroboration for all or part of the accounts), the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right shoulder disability, if any.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's current right shoulder disability(ies), if any. 

(b) As to each right shoulder disability entity diagnosed, please identify the most likely etiology for such disability.  Specifically, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to an injury in service such as the Veteran describes, or is otherwise related to his active duty service. 

The examiner must explain the rationale for all opinions.  

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

